 

EXECUTION COPY

 

COLLECTION ACCOUNT AGREEMENT

 

THIS COLLECTION ACCOUNT AGREEMENT (this “Agreement”) is made as of July 24,
2012, by and among U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), a national
banking association, in its capacity as Collection Account Bank (“Account Bank”)
and its capacity as Collateral Agent (together with its successors and assigns,
“Collateral Agent”), WELLS FARGO SECURITIES, LLC, in its capacity as
Administrative Agent (together with its successors and assigns, “Administrative
Agent”), BDCA FUNDING I, LLC, a Delaware limited liability company, in its
capacity as (“Borrower”) and BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a
Maryland corporation, in its capacity as Servicer (“Servicer”).

 

RECITALS

 

A.           WHEREAS, Borrower, Servicer, Administrative Agent, each of the
Conduit Lenders and Institutional Lenders from time to time party thereto, each
of the Lender Agents from time to time party thereto, Account Bank and
Collateral Agent are parties to that certain Loan and Servicing Agreement, dated
as of the date hereof, a copy of which is attached hereto as Exhibit A, as
amended, modified or supplemented from time to time (the “Loan and Servicing
Agreement”);

 

B.           WHEREAS, the Loan and Servicing Agreement provides that Borrower
shall direct, or cause the Servicer to direct on the Borrower’s behalf all
Available Collections received with respect to the Loan Assets into the
Collection Account (as hereinafter defined);

 

C.           WHEREAS, Borrower has granted Collateral Agent, on behalf of the
Secured Parties, a security interest in the Collection Account and in all funds
deposited therein; and

 

D.           WHEREAS, Administrative Agent, U.S. Bank, Borrower and Servicer are
entering into this Agreement to evidence Collateral Agent’s security interest in
the Collection Account and the funds deposited therein and to provide for the
disposition of such funds.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.           Defined Terms. As used herein, the following capitalized terms
shall have the respective meanings set forth below:

 

(a)          “Collection Account” shall have the meaning set forth in Section 2.

 

(b)          “Costs of Uncollectible Drafts” shall have the meaning set forth in
Section 4(c).

 

BDCA Funding I, LLC

Collection Account Agreement

 

 

 

 

(c)          “Eligible Account” shall mean a separate and identifiable account
from all other funds held by the holding institution that is either (i) an
account or accounts maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts maintained with a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution or trust company is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authorities. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

(d)          “Eligible Institution” shall mean a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short term
unsecured debt obligations or commercial paper of which are rated at least A-1
by Standard & Poor’s Ratings Group, a Standard & Poor’s Financial Services, LLC
business (“S&P”), P-1 by Moody’s Investors Service, Inc. (“Moody’s”), and F-1+
by Fitch, Inc. (“Fitch”) in the case of accounts in which funds are held for 30
days or less or, in the case of accounts in which funds are held for more than
30 days, the long term unsecured debt obligations of which are rated at least
“AA” by Fitch and S&P and “Aa2” by Moody’s.

 

(e)          “Entitlement Order” shall have the meaning set forth in Section
3(d).

 

(f)          “Instructions” shall have the meaning set forth in Section 3(d).

 

(g)          “Liabilities” shall have the meaning set forth in Section 8(c).

 

(h)          “Loan and Servicing Agreement” shall have the meaning set forth in
the Recitals.

 

(i)          “Notice of Exclusive Control” shall have the meaning set forth in
Section 3(e).

 

All other capitalized terms used but not otherwise defined in this Agreement
shall have the same defined meanings as set forth in the Loan and Servicing
Agreement.

 

2.           Establishment of Account. Borrower and Account Bank acknowledge and
confirm that the Borrower has directed Account Bank to establish an account (the
“Collection Account”) into which (as applicable), (a) the Obligors under the
Loan Assets will be instructed to deposit their payments, and (b) Borrower or
Servicer, as applicable, shall deposit or cause to be deposited within two
Business Days of receipt, all Available Collections received with respect to the
Loan Assets; provided that Servicer shall identify to Collateral Agent any
collections received directly by the Servicer as being on account of Interest
Collections or Principal Collections.

 

3.           Account Characteristics.

 

(a)          Account Name. The Collection Account shall be entitled “BDCA
FUNDING I, LLC, as Borrower, for the benefit of U.S. Bank, as Collateral Agent,
on behalf of the Secured Parties, pursuant to Loan and Servicing Agreement dated
as of July 24, 2012.” As provided in the Loan and Servicing Agreement, the
Collection Account shall include the Principal Collection Account and Interest
Collection Account, which shall each be sub-accounts of the Collection Account.

 

2

 

 

(b)          Eligible Account. The Collection Account shall be maintained as an
Eligible Account. The Collection Account is and shall be treated as a
“securities account” as such term is defined in Section 8-501(a) of the UCC and
control of the Collection Account shall be vested in Collateral Agent (acting at
the direction of Administrative Agent) in accordance with Section 9-106 or
9-104, as applicable, of the UCC. Account Bank hereby agrees that each item of
property (whether investment property, financial asset, securities, instrument,
cash or other property) credited to the Collection Account that is a securities
account shall be treated as a “financial asset” within the meaning of Section
8-102(a)(9) of the UCC. Account Bank shall, subject to the terms of this
Agreement, treat Collateral Agent (acting at the direction of Administrative
Agent) as entitled to exercise the rights that comprise any financial asset
credited to the Collection Account. All securities or other property underlying
any financial assets credited to the Collection Account in the form of
securities or instruments shall be registered in the name of Account Bank or if
in the name of Borrower or Collateral Agent, Indorsed to Account Bank, Indorsed
in blank, or credited to another securities account maintained in the name of
Account Bank, and in no case will any financial asset credited to the Collection
Account be registered in the name of Borrower, payable to the order of Borrower
or specially Indorsed to Borrower, except to the extent the foregoing has been
specifically Indorsed to Account Bank or Indorsed in blank.

 

(c)          Permitted Investments. Sums on deposit in the Collection Account
shall not be invested except in Permitted Investments as directed by Servicer
(prior to receipt of a Notice of Exclusive Control (as defined below) from
Collateral Agent (acting at the direction of Administrative Agent) that has not
been rescinded in writing by the Collateral Agent). Interest accruing on the
Collection Account shall be periodically added to the principal amount of the
Collection Account and shall be held, disbursed and applied in accordance with
the provisions of this Agreement. Borrower hereby irrevocably authorizes and
directs Account Bank to apply any income earned from Permitted Investments to
the Collection Account, Principal Collection Account or Interest Collection
Account from which the sums were originally deposited prior to investment in the
Permitted Investments. Notwithstanding any actual losses sustained on a
liquidation of a Permitted Investment, the proceeds of such Permitted Investment
shall be posted to or, if applicable, deposited into the Collection Account,
Principal Collection Account or Interest Collection Account no later than one
Business Day following such liquidation. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to income
paid or credited to Borrower from Permitted Investments. The Collection Account
shall be assigned the federal tax identification number of Borrower.

 

(d)          Entitlement Orders and Instructions. Except as otherwise provided
in this Section 3, Account Bank will comply with “entitlement orders” (as
defined in Section 8-102(a)(8) of the UCC) (“Entitlement Orders”) and
“instructions” (as defined in Section 9-104 of the UCC) (“Instructions”)
originated by Collateral Agent, which may act at the direction of the
Administrative Agent, without further consent by Borrower, Servicer or any other
Person, provided, prior to the Account Bank’s receipt of a Notice of Exclusive
Control (as hereinafter defined) that has not been rescinded in writing by the
Collateral Agent, the Account Bank may rely on Entitlement Orders received by
Borrower or Servicer with respect to the investment of cash received into the
Collection Account in Permitted Investments, without further consent of any
other Person. Account Bank shall be entitled to require that any Entitlement
Order or Instruction be in written form.

 

3

 

 

(e)          Notice of Exclusive Control. If Collateral Agent, or Administrative
Agent on its behalf, notifies Account Bank that Collateral Agent, for the
benefit of the Secured Parties, will exercise exclusive control over the
Collection Account (a “Notice of Exclusive Control”), Account Bank, upon receipt
of any such notice, until such time, if any, such notice is rescinded in writing
by the Collateral Agent, will take all directions it receives from Collateral
Agent, which may act at the direction of Administrative Agent, with respect to
the Collection Account without further consent by Borrower, Servicer or any
other Person and shall cease complying with Entitlement Orders or other
directions concerning the Collection Account originated by Borrower, Servicer or
any other Person.

 

(f)          Account Bank acknowledges that, to its actual knowledge, there are
no other security interests in the Collection Account or any funds deposited
therein.

 

(g)          In accordance with Section 2.20(e) of the Loan and Servicing
Agreement, until the Collection Date, neither Borrower nor Servicer shall have
any rights of direction or withdrawal, with respect to amounts held in the
Collection Account, except to the extent explicitly set forth in Section 2.04 or
Section 2.21 of the Loan and Servicing Agreement.

 

4.           Account Bank Obligations with respect to Collection Account.

 

(a)          Account Bank agrees to establish and maintain the Collection
Account as contemplated by this Agreement and agrees not to commingle the
amounts held in, or designated for deposit in, the Collection Account with any
other amounts held on behalf of Collateral Agent, Borrower or any other party.
Account Bank acknowledges that Collateral Agent, on behalf of the Secured
Parties, has a security interest in the Collection Account and agrees not to
make disbursements from or debits to the Collection Account other than in
accordance with this Agreement. Except to the extent provided below in Sections
4(c) and (d) and Section 7, Account Bank waives any rights to offset any claim
it may have against the funds held in the Collection Account.

 

(b)          The parties agree that items deposited in the Collection Account
shall be deemed to bear the valid and legally binding endorsement of the payee
and to comply with all of Account Bank’s requirements for the supplying of
missing endorsements, now or hereafter in effect. As between Borrower and
Collateral Agent, any deposit made by or on behalf of Borrower into the
Collection Account shall be deemed deposited into the Collection Account when
Borrower fulfills its obligation to deposit such funds, and such deposit shall
be deemed to be Available Collections when such amounts become collected funds.

 

4

 

 

(c)          If any item deposited by or on behalf of Borrower in the Collection
Account is returned for insufficient or uncollected funds, Account Bank may
debit the Collection Account for (i) any fees due to Account Bank or charges
incurred by Account Bank in connection with its deposit or collection attempts
(provided such amounts are not in excess of the fees or charges Account Bank
regularly and customarily charges its customers with respect to uncollectible
drafts), and (ii) the amount represented by such uncollectible draft if such
amount has actually been paid by Account Bank to Collateral Agent prior to
Account Bank’s collection thereof (together, “Costs of Uncollectible Drafts”)
provided, however, that amounts in the Collection Account will first be applied
to reimburse Account Bank for amounts contemplated by the foregoing clause (ii).
If amounts in the Collection Account are insufficient to fully reimburse Account
Bank for the Costs of Uncollectible Drafts, Borrower agrees to pay such
deficiency to Account Bank.

 

(d)          Account Bank is granted the further right to debit from the
Collection Account any amounts deposited therein in error or as necessary to
correct processing errors.

 

(e)          Any amounts charged to the Collection Account by Account Bank
pursuant to Section 4(c) shall be promptly replenished by Borrower into the
Collection Account within two (2) Business Days of such charge.

 

5.           Disbursements from the Collection Account.

 

(a)          On each Payment Date, Account Bank shall remit all available funds,
if any, on deposit in the Collection Account, after the deduction of any amounts
permitted to be deducted pursuant to Sections 4(c) and (d) and Section 7, by
wire transfer or other electronic transfer of immediately available funds in
accordance with instructions given by Collateral Agent, which instructions shall
be provided to Collateral Agent pursuant to Section 2.04 of the Loan and
Servicing Agreement. All funds which are to be disbursed to Collateral Agent,
Administrative Agent, Lenders, Lender Agents, Borrower, Servicer, Collateral
Custodian and other parties in accordance with the Transaction Documents shall
be remitted by Account Bank in accordance with the wiring instructions set forth
on Exhibit B hereof or as otherwise provided by such other parties in writing to
the Account Bank.

 

(b)          Account Bank shall furnish to Collateral Agent, Administrative
Agent and Servicer a copy of the daily cash balance statements for the
Collection Account submitted to Borrower.

 

6.           Termination of Agreement. The obligations of Account Bank to
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement shall continue in effect until the security interest of Collateral
Agent, for the benefit of the Secured Parties, in the Collection Account has
been terminated pursuant to the terms of the Loan and Servicing Agreement and
Collateral Agent has notified Account Bank of such termination in writing.
Collateral Agent agrees to provide a written notice of termination to Account
Bank upon the request of Borrower or of Servicer on or after the termination of
Collateral Agent’s, for the benefit of the Secured Parties, security interest in
the Collection Account pursuant to the terms of the Loan and Servicing
Agreement. The termination of this Agreement shall not terminate the Collection
Account or alter the obligations of Account Bank to Borrower or to Servicer
pursuant to any other agreement with respect to the Collection Account.

 

5

 

 

7.           Fees and Expenses. Account Bank agrees to look to Borrower for
payment of its fees in connection with its maintenance of the Collection Account
and all required services hereunder, and Borrower, Administrative Agent and
Collateral Agent agree to allow such fees to be paid to Account Bank by
automatic deduction from the Collection Account as set forth in Section 2.04 of
the Loan and Servicing Agreement; provided, that the fees which Account Bank may
charge to Borrower shall not exceed the fees and charges customarily charged by
Account Bank to its customers with respect to the customary and standard
maintenance of restricted accounts and for the services provided by Account Bank
herein. Notwithstanding anything to the contrary hereunder, the parties hereto
agree that Servicer shall pay such fees or expenses to Account Bank to the
extent that Borrower fails to pay such fees or expenses in connection with
Account Bank’s maintenance of the Collection Account and all required services
hereunder.

 

8.           Certain Matters Affecting Account Bank.

 

(a)          Account Bank may rely and shall be protected in acting or
refraining from acting upon any written notice (including, but not limited to,
electronically confirmed facsimiles of such notice) believed by it to be genuine
and to have been signed or presented by the proper party or parties in
accordance with this Agreement, and Account Bank shall have no obligation to
review or confirm that actions taken pursuant to such notice in accordance with
this Agreement comply with any other agreement or document.

 

(b)          The parties acknowledge and agree that Account Bank shall not have
any additional duties other than those expressly set forth in this Agreement and
in the Loan and Servicing Agreement, and Account Bank shall satisfy those duties
expressly set forth in this Agreement so long as it acts without gross
negligence, willful default, willful misconduct or fraud. Without limiting the
generality of the foregoing, Account Bank shall not be subject to any fiduciary
or other implied duties, and Account Bank shall not have any duty to take any
discretionary action or exercise any discretionary powers. Account Bank has not
reviewed the Loan and Servicing Agreement and shall have no responsibility or
liability in respect thereof, other than with respect to the Loan and Servicing
Agreement in accordance with Section 5 of this Agreement.

 

(c)          Account Bank shall not be liable for any claims, suits, actions,
costs, damages, liabilities, or expense, or for any interruption of services
incurred as a result of any act or omission of Account Bank or any of its
affiliates or any director, officer, employee or agent of any of them under this
Agreement (“Liabilities”) in connection with the subject matter of this
Agreement, other than Liabilities caused by the gross negligence or willful or
intentional misconduct of Account Bank or any of its affiliates or any director,
officer, employee or agent of any of them. In no event will Account Bank be
liable for any lost profits or for any incidental, indirect, special,
consequential or punitive damages whether or not Account Bank knew of the
possibility or likelihood of such damages. Account Bank’s substantial compliance
with its standard procedures for provision of the services required under this
Agreement shall be deemed to constitute the exercise of ordinary care. Borrower
and Servicer each agrees to indemnify, defend and hold harmless Account Bank and
its affiliates, and the directors, officers, employees, and agents of any of
them, and the successors and assigns of Account Bank, from and against any and
all Liabilities asserted against them in connection with this Agreement,
including the reasonable fees and expenses of outside counsel of Account Bank,
other than those Liabilities caused by the gross negligence or willful
misconduct of Account Bank or such indemnified party.

 

6

 

 

(d)          Subject to the provisions of this Agreement, if Borrower becomes
subject to a voluntary or involuntary proceeding under the Bankruptcy Code, or
if Account Bank is otherwise served with legal process or becomes aware of facts
or circumstances which Account Bank in good faith believes affects funds
deposited in the Collection Account, Account Bank shall have the right (i) to
place a hold on funds deposited in the Collection Account until such time as
Account Bank receives an appropriate court order or other assurances
satisfactory to Account Bank establishing that the funds may continue to be
disbursed according to the instructions contained in this Agreement or (ii) to
commence, at Borrower’s expense, an interpleader action in any United States
District Court in the State of New York and to take no further action except in
accordance with joint instructions from Collateral Agent and Borrower or in
accordance with the final order of the court in such action.

 

(e)          In the event that Account Bank has or subsequently obtains by
agreement, by operation of law or otherwise a security interest in the
Collection Account or any financial assets, cash or other property credited
thereto, Account Bank hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent, for the benefit of
the Secured Parties.

 

(f)          The provisions of this Section 8 shall survive termination of this
Agreement and the resignation or removal of Account Bank.

 

9.           Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors or heirs and personal representatives who obtain such rights solely
by operation of law, except that neither Borrower nor Account Bank may delegate
their obligations hereunder without the prior written consent of Administrative
Agent; provided however, that any corporation or association into which Account
Bank may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which
Account Bank shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of Account Bank, shall be the
successor of Account Bank hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto and without
the consent of any other party hereto; provided further, however, that should
U.S. Bank as Collateral Agent resign or be removed as Collateral Agent under the
terms of the Loan and Servicing Agreement, the institution succeeding U.S. Bank
as Collateral Agent shall succeed U.S. Bank as Account Bank hereunder.

 

10.          Amendments. The parties hereto may amend or modify this Agreement
from time to time by a written agreement signed by all of the parties hereto. No
amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.

 

11.          Miscellaneous. This Agreement: (a) may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and (b) shall be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Section 5-1401 of the New York General Obligations
Law. Regardless of any provision, in any other agreement, for purposes of the
UCC, with respect to the Collection Account, New York shall be deemed to be
Account Bank’s jurisdiction (within the meaning of Section 9-304 of the UCC) and
the security intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC). To the fullest extent permitted by applicable law, all parties hereby
waive all rights to a trial by jury in any action or proceeding relating to the
Collection Account or this Agreement.

 

7

 

 

12.         Notices. All notices and other communications hereunder, unless
otherwise stated herein, shall be in writing (which shall include facsimile
communication and communication by e-mail in portable document format (.pdf))
and faxed, e-mailed or delivered, to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and other communications sent to an
e-mail address or fax number shall be deemed received upon the sender’s receipt
of an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 



Borrower:     BDCA FUNDING I, LLC   c/o Business Development Corporation of
America   405 Park Avenue, 12th Floor   New York, NY 10022   Attention: General
Counsel   Facsimile No: (646) 861-7804   Confirmation No: (212) 415-6500  
Email:             jgalloway@arclarp.com

 

Servicer:     Business Development Corporation of America   405 Park Avenue,
12th Floor   New York, NY 10022   Attention: General Counsel   Facsimile No:
(646) 861-7804   Confirmation No: (212) 415-6500   Email:
            jgalloway@arclarp.com

 

Account Bank:   U.S. Bank National Association   One Federal Street, 3rd Floor  
Boston, MA 02110   Attention: Jeffrey B. Stone, Vice President   Facsimile No:
(866) 373-5984   Confirmation No: (617) 603-6538   Email:
            Jeffrey.stone@usbank.com



 

8

 

  

Administrative Agent:   Wells Fargo Securities, LLC   301 S. College Street,
D1053-082   Charlotte, North Carolina 28288   Attention: Kevin Sunday  
Facsimile No:  (704) 715-0089   Confirmation No.: (704) 715-8582      



Collateral Agent:   U.S. Bank National Association   One Federal Street, 3rd
Floor   Boston, MA 02110   Attention: Jeffrey B. Stone, Vice President  
Facsimile No: (866) 373-5984   Confirmation No: (617) 603-6538  
Email: Jeffrey.stone@usbank.com

 

In the event of any conflict between this Agreement (or any portion thereof) and
the Loan and Servicing Agreement (or any portion thereof), the terms of the Loan
and Servicing Agreement shall prevail.

 

[NO FURTHER TEXT ON THIS PAGE]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  BORROWER:       BDCA FUNDING I, LLC, a Delaware limited liability company    
    By: /s/ Brian S. Block     Name: Brian S. Block     Title: Chief Financial
Officer and Treasurer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

BDCA Funding I, LLC Collection Account Agreement

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  SERVICER:       BUSINESS DEVELOPMENT   CORPORATION OF AMERICA, a Maryland  
corporation         By: /s/ Brian S. Block     Name: Brian S. Block     Title:
Chief Financial Officer and Treasurer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

BDCA Funding I, LLC Collection Account Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  ACCOUNT BANK:       U.S. BANK NATIONAL ASSOCIATION, as   ACCOUNT BANK      
By: Jeffrey B. Stone     Name: Jeffrey B. Stone     Title: Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

BDCA Funding I, LLC Collection Account Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  ADMINISTRATIVE AGENT:       WELLS FARGO SECURITIES, LLC         By: /s/ Allan
Schmitt   Name: Allan Schmitt   Title: Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

BDCA Funding I, LLC Collection Account Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  COLLATERAL AGENT:       U.S. BANK NATIONAL ASSOCIATION, as   COLLATERAL AGENT
        By: Jeffrey B. Stone     Name: Jeffrey B. Stone     Title: Vice
President

 

BDCA, LLC Collection Account Agreement

 

 

 

EXHIBIT A

 

[Attach copy of Loan and Servicing Agreement]

 

 

 

 

EXHIBIT B

 

Wiring Instructions

 

Wells Fargo Bank’s Wiring Instructions:     Bank Name: Wells Fargo Bank, N.A.
ABA Number: 121-000-248 Account Number: 01000801628802 Account Name: Asset
Securitization Division Reference: BDCA Funding I, LLC     Borrower’s Wiring
Instructions:     Bank Name: U.S. Bank N.A. ABA Number: 091000022 Account Name:
BDCA FUNDING I, LLC Account Number: 104790062921 Principal Collection Account
163757-202 Interest Collection Account: 163757-201 FFC: 163757 Reference: BDCA
Funding I, LLC     Servicer’s Wiring Instructions:     Bank Name: Zions First
National Bank ABA Number: 124000054 Account Number: 080-00038-3 Account Name:
ZFNB Corp Trust Texas FFC: BDCA Custody #1182002.s

 

 

